Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2021

                                       No. 04-21-00068-CR

                                     Albert Araiza GARCIA,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0541
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER

         Appellant’s brief was originally due May 12, 2021. On June 3, 2021, this court issued an
order directing appellant’s appointed counsel, Mr. Michael J. Sawyer, to file, no later than June
14, 2021, a response stating a reasonable explanation for failing to timely file the brief and
demonstrate the steps being taken to remedy the deficiency. Our order cautioned Mr. Sawyer that
if he failed to file an adequate response by June 14, 2021, this appeal would be abated to the trial
court for an abandonment hearing, and the trial court would be asked to consider whether
sanctions are appropriate. Tex. R. App. P. 38.8(b)(2). Because we received no response, on June
17, 2021, we abated this case to the trial court and ordered the trial court to conduct a hearing to
answer the following questions:

               (1) Does appellant desire to prosecute his appeal?

             (2) Is appellant indigent? If appellant is indigent, the trial court shall take
       such measures as may be necessary to assure the effective assistance of counsel,
       which may include the appointment of new counsel.

              (3) Has appointed or retained counsel abandoned the appeal? Because
       sanctions may be necessary, the trial court should address this issue even if new
       counsel is retained or substituted before the date of the hearing.
       The record from the abandonment hearing is due in this court on July 19, 2021.
         On July 6, 2021, appellant filed a pro se letter asking questions about his appeal and a pro
se letter stating he wanted to withdraw his appeal. On that same date, Mr. Vikash Bhakta filed a
Notice of Appearance stating he had been appointed to represent appellant on appeal.

        Because appellant is represented by counsel, the clerk of this court is directed to
send to Mr. Bhakta copies of appellant’s two pro se filings, if it has not already done so.

       Mr. Bhakta is ORDERED to file in this court, no later than July 19,
2021, either (1) a motion to dismiss this appeal that complies fully with Texas Rule of Appellate
Procedure 42.2(a) or (2) an explanation of why appellant’s appeal should not be dismissed.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court